Citation Nr: 0941866	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-41 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2. Entitlement to service connection for fatigue, to include 
as secondary to diabetes mellitus.

3. Entitlement to service connection for shortness of breath, 
to include as secondary to diabetes mellitus.

4. Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to diabetes mellitus.

5. Entitlement to service connection for tinea pedis and 
tinea capitus, to include as secondary to diabetes mellitus.

6. Entitlement to service connection for headaches, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
October 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction of the Veteran's claims file was later 
transferred to the RO in Waco, Texas.

This case was previously before the Board in February 2008.  
At that time the Board granted service connection for 
diabetes mellitus and requested further development regarding 
the remaining issues.  This case was before the Board again 
in March 2009 at which time further development was requested 
a second time.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board notes that by rating decision dated in July 2009 
the RO granted service connection for erectile dysfunction.  
As such, this issue is no longer before the Board.  



FINDINGS OF FACT

1.  There is no evidence of hypertension in service, or 
within one year after service, and no competent medical 
evidence linking the Veteran's current hypertension with his 
period of service or a service-connected disability.  

2.  There is no medical evidence of a current disability 
manifested by fatigue.   

3.  There is no evidence of sleep apnea or any other 
respiratory disorder in service and no competent medical 
evidence linking the Veteran's current obstructive sleep 
apnea with his period of service or a service-connected 
disability.

4.  There is no evidence of peripheral neuropathy or any 
other nerve disorder in service and no competent medical 
evidence linking the Veteran's current peripheral neuropathy 
of the left heel with his period of service or a service-
connected disability.  There is no medical evidence of 
current peripheral neuropathy of the upper extremities or the 
right lower extremity.  

5.  There is no medical evidence of a current skin disorder 
to include tinea pedis and/or tinea capitus.

6.  There is no competent medical evidence linking the 
Veteran's current obstructive tension headaches with his 
period of service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

2.  Service connection for fatigue is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

3.  Service connection for shortness of breath is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

4.  Service connection for peripheral neuropathy of the upper 
and lower extremities is not established.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

5.  Service connection for tinea pedis and tinea capitus is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

6.  Service connection for headaches is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that 
hypertension, fatigue, shortness of breath, peripheral 
neuropathy of the upper and lower extremities, tinea pedis 
and tinea capitus, and headaches are related to his service 
with the United States Air Force from September 1960 to 
October 1980.  Specifically, the Veteran argues that these 
conditions are secondary to his service-connected diabetes 
mellitus.  

Factual Background

The report of a September 1960 enlistment examination showed 
a normal clinical evaluation of all systems; no defects or 
diagnoses were noted.  The Veteran's service treatment 
records show complaints of a rash on both arms in April 1977 
and June 1979.  A July 1975 treatment report also shows skin 
lesions on the groin since February 1975.  The Veteran also 
complained of headaches in January 1963.  However, 
examination reports dated in May 1967, August 1970, March 
1969, September 1973, and November 1976 show normal heart, 
chest, head, neurologic, and skin evaluations.  These 
examination reports also showed the following blood pressure 
readings:  110/70 (May 1967), 108/70 (September 1960), 118/76 
(March 1969), 116/72 (September 1973), 124/66 (November 
1976).  Also, on May 1967 and November 1976 "Reports of 
Medical History" the Veteran denied "frequent or severe 
headaches," "shortness of breath," "skin diseases," and 
"high or low blood pressure."  There is no record of a 
separation examination.

The report of a February 1981 VA general medical examination 
noted normal skin, and nose and included blood pressure 
readings of 120/80.  The examiner specifically noted that no 
disease or injuries were diagnosed.  

Approximately 24 years after his discharge from service, the 
Veteran submitted a claim for service connection for the 
various claimed disorders.  In a decision dated in February 
2008, the Board granted service connection for diabetes 
mellitus, type II due to the Veteran's presumed exposure to 
herbicides during his Vietnam service.  At that time the 
Board remanded the remaining claims for VA examinations.  The 
Veteran was scheduled for VA examinations for November 2008 
but a November 2008 note shows that the Veteran cancelled 
these scheduled appointments.

The case was before the Board again in March 2009 at which 
time it was remanded for more development, to include VA 
examinations and VA outpatient treatment records.  The 
Veteran reported for several VA examinations in May 2009.  
These examination reports contain negative nexus opinions 
regarding hypertension, shortness of breath, peripheral 
neuropathy, tinea pedis and tinea capitus, and tension 
headaches.  The examination reports also note that a 
diagnosis of chronic fatigue syndrome or any other 
respiratory disorder could not be made.    

In connection with these claims, the RO has obtained VA 
outpatient treatment reports dated from September 1998 to 
April 2009.  These reports include a note October 1999 
showing that the Veteran had been diagnosed with hypertension 
in 1998, a diagnosis of diabetes in May 2003, normal 
neurological examinations in July 2003 and June 2004, an 
impression of tinea pedis, fatigue, and headaches in June 
2004, and complaints of peeling skin since Vietnam service in 
June 2004.  

The RO has also obtained private treatment reports dated from 
January 2002 to June 2008 showing complaints of headaches and 
shortness of breath in January 2002 and tinea cruris on the 
penis in September 2002.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

1.	Hypertension

The Veteran's service treatment records are negative for 
hypertension during service.  Examination reports during 
service show the following blood pressure readings:  110/70 
(May 1967), 108/70 (September 1960), 118/76 (March 1969), 
116/72 (September 1973), 124/66 (November 1976).  Also, in 
May 1967 and November 1976 "Reports of Medical History" the 
Veteran denied "high or low blood pressure."  There is also 
no evidence of hypertension within one year after service.  
During a VA examination in February 1981 the Veteran's blood 
pressure was reported as 120/80, sitting, recumbent and 
standing.  VA outpatient treatment records show an onset of 
hypertension in 1998 and an onset of diabetes in May 2003.  

The Veteran was afforded a VA examination in May 2009.  This 
examination report shows a diagnosis of hypertension and the 
examiner opined that the Veteran's hypertension was less 
likely than not related to diabetes mellitus since his 
hypertension was diagnosed in 1998 and his diabetes in May 
2003.   

Given the evidence of record, the Board finds that service 
connection for hypertension is not warranted on a direct, 
presumptive, or a secondary basis.  First, there is no 
evidence of hypertension or a heart disorder in service.  
Second,  there is no evidence of a hypertension or a heart 
disorder within one year after the Veteran's discharge.  
Finally, there is no indication that the Veteran's 
hypertension is related to a service-connected disorder.  The 
May 2009 VA examiner specifically opined that the Veteran's 
hypertension was not caused by his diabetes mellitus as the 
Veteran's hypertension predates his service-connected 
diabetes by five years.  There is no contrary medical 
evidence of record.  The Veteran's claim for service 
connection implicitly includes the assertion that his 
hypertension is related to his diabetes, but his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a link between the 
Veteran's hypertension and its relationship to service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As there is no 
evidence that the Veteran's hypertension is either directly 
or secondarily related to service, his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).



2.	Fatigue

The Veteran's service treatment records are negative for 
complaints of fatigue or a disability manifested by fatigue.  
While current private treatment records show complaints of 
fatigue, there is no current diagnosis of a disability 
manifested by fatigue in the claims folder.  Also, the May 
2009 VA examiner found that no diagnosis of chronic fatigue 
syndrome could be made.  Current disability is required in 
order to establish service connection.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Service and post-service medical 
records are found to provide, as a whole, negative evidence 
against this claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for fatigue.  38 U.S.C.A. § 5107(b).

3.	Shortness of breath

The Veteran's service treatment records are negative for 
complaints of shortness of breath or any other respiratory 
disorder.  The first indication of shortness of breath is a 
private treatment report dated in January 2002.  

The Veteran was afforded a VA respiratory examination in May 
2009 and a diagnosis of obstructive sleep apnea was given and 
it was noted that no other respiratory disorder was present.  
The VA examiner opined that the Veteran's obstructive sleep 
apnea was less likely than not related to his service-
connected diabetes mellitus.     

Given the evidence of record, the Board finds that service 
connection for shortness of breath is not warranted on a 
direct or a secondary basis.  First, there is no evidence of 
shortness of breath or a respiratory disorder in service.  
Also, there is no indication that the Veteran's obstructive 
sleep apnea is related to his military service to include a 
service-connected disorder.  The May 2009 VA examiner 
specifically opined that the Veteran's obstructive sleep 
apnea was not caused by his diabetes mellitus.  There is no 
contrary medical evidence of record.  The Veteran's claim for 
service connection implicitly includes the assertion that his 
obstructive sleep apnea is related to his diabetes, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a link between the 
Veteran's hypertension and its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
As there is no evidence that the Veteran's obstructive sleep 
apnea is either directly or secondarily related to service, 
his claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

4.	Peripheral Neuropathy

The Veteran's service treatment records are negative for 
complaints of peripheral neuropathy or any other nerve 
disorder.  The Veteran was afforded a VA neurological 
examination in May 2009.  The examiner noted that sensation 
was intact in both the upper and lower extremity except in a 
5 cm. area on the dorsal aspect of the left heel.  The 
diagnosis was peripheral neuropathy of the left heel and the 
VA examiner opined that the Veteran's peripheral neuropathy 
of the left heel was less likely than not related to his 
service-connected diabetes mellitus.     

Given the evidence of record, the Board finds that service 
connection for peripheral neuropathy is not warranted on a 
direct or a secondary basis.  First, there is no evidence of 
peripheral neuropathy or a nerve disorder in service.  Also, 
there is no indication that the Veteran's peripheral 
neuropathy of the left heel is related to his military 
service to include a service-connected disorder.  The May 
2009 VA examiner specifically opined that the Veteran's 
peripheral neuropathy of the left heel was not caused by his 
diabetes mellitus.  There is no contrary medical evidence of 
record.  The Veteran's claim for service connection 
implicitly includes the assertion that his peripheral 
neuropathy is related to his diabetes, but his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a link between the 
Veteran's peripheral neuropathy and its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  As there is no evidence that the Veteran's 
obstructive sleep apnea is either directly or secondarily 
related to service, his claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b).



5.	Tinea Pedis and Tinea Capitus

While the Veteran's service treatment records show complaints 
of a rash on both arms in June 1979 and April 1977 and skin 
lesions on the groin since February 1975, examination reports 
dated in May 1967, September 1960, August 1970, March 1969, 
September 1973, and November 1976 show normal skin 
evaluations.  Also, on May 1967 and November 1976 "Reports 
of Medical History" the Veteran denied "skin diseases."  
The first evidence of a skin disorder after service is a 
private treatment report dated in September 2002 showing 
tinea cruris on the penis.  Subsequent VA treatment records 
show an impression of tinea pedis and complaints of peeling 
skin since Vietnam service in June 2004.    

The Veteran was afforded a VA skin examination in May 2009.  
The impression was history of tinea pedis and tinea capitus, 
currently in remission.  The VA examiner opined that the 
Veteran's history of tinea pedis and tinea capitus was less 
likely than not related to his service-connected diabetes 
mellitus.     

Given the evidence of record, the Board finds that service 
connection for tinea pedis and tinea capitus is not warranted 
on a direct or a secondary basis.  While there is evidence of 
skin disorders on limited occasions during military service, 
these skin problems were transient and not chronic.  Also, 
while post-service treatment records show tinea cruris on the 
penis in September 2002 and an impression of tinea pedis and 
complaints of peeling skin since Vietnam service in June 
2004, there is no current diagnosis of a current skin 
disorder in the claims folder.  Specifically, the May 2009 VA 
examiner found that there was no active skin disorder.  The 
diagnosis "by history," manifestly does not indicate the 
presence of the disability at the time of the examination.  
Service connection may no be granted for a diagnosis of a 
disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  As noted, current disability is required in 
order to establish service connection.  Brammer, 3 Vet. App. 
at 225.  Service and post-service medical records are found 
to provide, as a whole, negative evidence against this claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a skin disorder to 
include tinea pedis and/or tinea capitus.  38 U.S.C.A. § 
5107(b).

6.	Headaches

While the Veteran's service treatment records show complaints 
of headaches in January 1963, examination reports dated in 
May 1967, September 1960, August 1970, March 1969, September 
1973, and November 1976 show normal head and neurologic 
evaluations.  Also, in May 1967 and November 1976 "Reports 
of Medical History" the Veteran denied "frequent or severe 
headaches."  The first indication of headaches post-service 
is a private treatment report dated in January 2002.  
Subsequent VA treatment records show complaints of headaches 
beginning in June 2004.    

The Veteran was afforded a VA neurological examination in May 
2009 which was characterized as normal.  The VA examiner 
diagnosed the Veteran with tension headaches and opined that 
the Veteran's tension headaches were less likely than not 
related to his service-connected diabetes mellitus.     

Given the evidence of record, the Board finds that service 
connection for headaches is not warranted on a direct or a 
secondary basis.  While there is evidence a single complaint 
of headaches during military service, it appears that the 
headache was transient and not chronic.  Also, there is no 
indication that the Veteran's current tension headaches are 
related to his military service to include a service-
connected disorder.  The May 2009 VA examiner specifically 
opined that the Veteran's tension headaches not caused by his 
diabetes mellitus.  There is no contrary medical evidence of 
record.  The Veteran's claim for service connection 
implicitly includes the assertion that his headaches related 
to his diabetes, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a link between the Veteran's headaches and their 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence that 
the Veteran's tension headaches are either directly or 
secondarily related to service, his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in August 2004, May 2006, and March 
2008 letters and the claim was readjudicated in December 2008 
and July 2009 supplemental statements of the case.  Mayfield, 
444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for hypertension is denied.

Service connection for fatigue is denied.

Service connection for shortness of breath, to include 
obstructive sleep apnea is denied.

Service connection for peripheral neuropathy is denied.

Service connection for tinea pedis and tinea capitus is 
denied.

Service connection for headaches is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


